PER CURIAM.
The defendants who were also cross-claimants in an action for a declaratory decree, appeal a decree declaring that the plaintiff, Olbaclc, Inc., was not liable for the paving of a street even though it is the successor of a subdivider who undertook to pave the street.
The interest of the city is not apparent, inasmuch as the street was paved by the surety upon the bond provided by the sub-divider. The finding of the chancellor that the surety acted as a volunteer because the city had previously waived the requirement for the paving is supported by sufficient evidence in the record to withstand review by an appellate court. E. g., Brenner v. Smullian, Fla.1955, 84 So.2d 44, 49; E. O. Painter Fertilizer Co. v. Foss, 107 Fla. 464, 145 So. 253, 254.
Affirmed.